MEMORANDUM OPINION
                                       No. 04-10-00425-CR

                                       Karyn Gene SCOTT,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 216th Judicial District Court, Gillespie County, Texas
                                       Trial Court No. 4747
                          Honorable N. Keith Williams, Judge Presiding

Opinion by:      Karen Angelini, Justice

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn P. Barnard, Justice

Delivered and Filed: March 2, 2011

AFFIRMED

           Karyn Gene Scott appeals her conviction for intoxication assault arising out of an

automobile accident. After the trial court denied her motion to suppress, Scott pled guilty. The

trial court then sentenced Scott to six years confinement in the Texas Department of Criminal

Justice. In one issue on appeal, Scott argues the trial court erred in denying her motion to

suppress the results of a blood test taken after she was arrested for driving while intoxicated. We

affirm the trial court’s judgment.
                                                                                       04-10-00425-CR


                                            DISCUSSION

       We review a motion to suppress evidence ruling using a bifurcated standard of review.

Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007). We are to give “almost total

deference to a trial court’s determination of the historical facts that the record supports especially

when the trial court’s fact findings are based on an evaluation of credibility and demeanor.”

Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). And we afford the same level of

deference to a trial court’s ruling on application of law to fact questions, or mixed questions of

law and fact, if the resolution of those questions turns on an evaluation of credibility and

demeanor. Montanez v. State, 195 S.W.3d 101, 106 (Tex. Crim. App. 2006). We review de novo

mixed questions of law and fact that do not depend upon credibility and demeanor. Id.

       Section 724.012(b) of the Texas Transportation Code authorizes the involuntary taking of

a blood specimen if three specific requirements are met: (1) there was a life-threatening accident;

(2) the defendant was arrested for an intoxication offense under Chapter 49; and (3) the arresting

officer “reasonably believed” the accident occurred as a result of the offense. TEX. TRANSP.

CODE ANN. § 724.012(b) (West Supp. 2010); Badgett v. State, 42 S.W.3d 136, 138 (Tex. Crim.

App. 2001). Scott takes issue with only the third statutory requirement. According to Scott, the

evidence failed to show the arresting officer could have reasonably believed that the accident

occurred as a result of Scott driving while intoxicated.

       At the motion to suppress hearing, Trooper Anthony Ortiz, the arresting officer, testified

that he responded to a call about a major accident. When he arrived at the scene, he saw vehicles

on the roadway as well as law enforcement personnel, an ambulance, and witnesses. At first, he

saw only three vehicles with damage, but was advised by a deputy that a fourth vehicle was

possibly involved. The deputy also advised Trooper Ortiz that Scott may have been involved in



                                                 -2-
                                                                                    04-10-00425-CR


the accident. When Trooper Ortiz approached Scott, she first indicated she was unsure if she had

been involved. She then described for Trooper Ortiz her version of how the accident occurred.

There were, however, no indications on the roadway that the accident took place as Scott

described. Trooper Ortiz noticed that the front-end damage on the vehicle driven by Scott

matched the rear-end damage on another vehicle involved in the accident. Further, Trooper Ortiz

saw that the front-end of Scott’s vehicle had green paint on it that appeared to be from the other

vehicle. Based on his investigation and observations, Trooper Ortiz concluded a driver in a green

Toyota had been attempting to make a left turn from the inside lane when Scott rear-ended the

Toyota, forcing it into oncoming traffic where it collided with two other vehicles. According to

Trooper Ortiz, there was no weather or road condition that could have caused the accident.

       When speaking with Scott, Trooper Ortiz smelled the odor of an alcoholic beverage

coming from Scott’s breath. Scott denied having consumed any alcohol but stated she had taken

pain medication. Trooper Ortiz then administered three field sobriety tests on Scott. As to the

horizontal nystagmus gaze (HGN) test, Scott exhibited six out of six possible clues. As to the

walk-and-turn test and the one-leg stand test, Scott exhibited two clues and no clues,

respectively. Scott refused to take a breathalyzer test. Based upon the results of the standardized

field sobriety tests, Trooper Ortiz arrested Scott and took her to a hospital to obtain a blood

sample.

          In addition to Trooper Ortiz’s testimony, the State offered into evidence several

exhibits, which included Trooper Ortiz’s affidavit of probable cause for arrest and a statutory

authorization–mandatory blood specimen form. Scott did not object, and the trial court admitted

the exhibits into evidence. In his affidavit, Trooper Ortiz described his investigation of the

accident and interviews with witnesses much as he did in his trial testimony. He further stated



                                               -3-
                                                                                       04-10-00425-CR


that his investigation at the scene led him to believe that Scott had been travelling behind the

green Toyota and did not see it attempting to make a left turn. He further concluded Scott had

failed to control her speed and struck the green vehicle, causing it to spin into oncoming traffic.

On the statutory authorization–mandatory blood specimen form, Trooper Ortiz stated that he had

arrested Scott because she was involved in an accident he reasonably believed occurred as a

result of the offense for which she was arrested.

       Scott cites Badgett v. State to support her argument that the State failed to “establish any

specific and articulable facts of causation.” See Badgett, 42 S.W.3d at 139. In Badgett, the Court

of Criminal Appeals considered whether sections 724.012(b)(2) and 724.013 of the Texas

Transportation Code “require law enforcement personnel to possess specific evidence that an

intoxicated defendant was at fault in causing an accident before a blood specimen can be taken

involuntarily,” or if “merely an accident involving an intoxicated driver is sufficient.” Id. at 137.

The arresting officer in Badgett testified that he believed the defendant could have been at fault

for the accident because the defendant was intoxicated. The Court of Criminal Appeals held that

the officer’s belief that the accident occurred as a result of the offense must be based on

something more than the mere fact that there was an accident and that the officer arrested the

defendant for an intoxication offense. Id. at 139. “[S]uch a belief must be based upon specific

and articulable facts of causation.” Id. The court further stated that “[a]rticulable belief can result

from any number of factors, including but not limited to, witness interviews, conclusions drawn

from experience in combination with observation of the accident scene, or determinations made

by an accident reconstruction team.” Id.

       In this case, unlike in Badgett, Trooper Ortiz did not simply state that he believed Scott

could have been at fault for the accident because she was intoxicated. In both his trial testimony



                                                 -4-
                                                                                    04-10-00425-CR


and the exhibits, Trooper Ortiz specifically articulated his belief that Scott’s commission of the

offense of driving while intoxicated was the cause of the accident. According to Trooper Ortiz,

his investigation, which included speaking with witnesses and making observations at the

accident scene, led him to believe that Scott, while travelling behind a green Toyota, did not see

it attempting to make a turn, failed to control her speed, and struck the green vehicle, causing it

to spin into oncoming traffic. And, as he stated in his affidavit, Trooper Ortiz reasonably

concluded that Scott’s intoxication caused the accident.

       We conclude the trial court did not err in denying Scott’s motion to suppress, and we

affirm the trial court’s judgment.

                                                Karen Angelini, Justice

DO NOT PUBLISH




                                               -5-